             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:18 CR 143 MR WCM

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )              ORDER
                                          )
SHANE MCKINLEY SWIMMER                    )
____________________________________      )

      This matter is before the Court on a request by the Metropolitan

Correctional Center (“MCC”) for an extension of time to complete Defendant’s

psychiatric examination.

      On September 22, 2020, the Court granted the Government’s Unopposed

Motion for Psychiatric Exam and ordered that Defendant be committed to the

care and custody of the Attorney General for placement in a suitable mental

health facility where a psychiatric or psychological examination could be

performed to determine the possible existence of insanity at the time of the

alleged commission of the offense. See 18 U.S.C. § 4242(a).

      The Court subsequently received correspondence from the MCC,

requesting additional time to complete the psychiatric examination. Docs. 36,

37.

      The Court held a status conference with the Government and defense

counsel on December 4, 2020. Counsel for the Bureau of Prisons (“BOP”) and a

member of the medical staff at the MCC, Dr. Ashley Jenkins, also participated.



      Case 1:18-cr-00143-MR-WCM Document 41 Filed 12/14/20 Page 1 of 2
Dr. Jenkins advised that Defendant’s evaluation has begun but that he has

been quarantined for a significant period of time while housed at the MCC and

therefore medical staff have had only approximately 13 days to work with

Defendant. Dr. Jenkins requested that the MCC be given up to 45 days of time

during which Defendant is actually available for his examination (that is, time

when he is not under quarantine). Dr. Jenkins, however, was not able to

provide a specific date by which Defendant’s evaluation would be completed,

as it was unknown when he would be released from quarantine and available

for additional examination.

       Based on the information of record, and noting that defense counsel does

not object to the continuance, the MCC’s request is GRANTED and

Defendant’s evaluation period is EXTENDED to and including January 16,

2021 (the date referenced in previous correspondence from the MCC, see Doc.

37).

       The clerk is respectfully directed to transmit a copy of this Order to the

Metropolitan Correctional Center.

                                     Signed: December 14, 2020




       Case 1:18-cr-00143-MR-WCM Document 41 Filed 12/14/20 Page 2 of 2
